Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 2, 5, 14 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al (United States Patent 5404217).
As to claim 1, Janik teaches a housing for a particle sensor, the housing comprising:
 	a first end surface having a first end opening (Figure 4, end at element 127); 
 	a second end surface having a second end opening (Figure 4, end at element 137) that communicates with the first end opening to define a longitudinal bore (Figure 4, flow bore 25), wherein the second end surface opposes the first end surface (Figure 4, the surfaces are at opposite ends); 
 	a top surface connecting the first end surface to the second end surface (Figure 4, plate 55); and 
 	a bottom surface (Figure 4, plane along elements 35 & 37, also shown as Figure 2, surface 45) having a first bottom opening and a second bottom opening (Figure 4, holes for elements 149, 151, 153), 
 	wherein the first bottom opening communicates with a first intersecting bore that intersects with the longitudinal bore (Figure 4, area around element 225), and the second bottom opening communicates with a second intersecting bore that intersects with the longitudinal bore (Figure 4, area around element 221).
 	Janik does not teach the housing is made of single, integral piece of material. However, it would have been obvious to one of ordinary skill in the art at the time of filing to make the housing out of a single piece of material, since it has been held that combining construction is merely a matter of obvious engineering choice. See MPEP 2144.04(V)B. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to the housing is made of single, integral piece of material, in order to lower the chance of leaks.
As to claim 2, Janik teaches everything claimed, as applied above in claim 1, in addition the first intersecting bore intersects with the longitudinal bore at an angle of approximately 90 degrees (Figure 4, area around element 225); and the second intersecting bore intersects with the longitudinal bore at an angle of approximately 90 degrees (Figure 4, area around element 221).
As to claim 3, Janik teaches everything claimed, as applied above in claim 1, in addition the longitudinal bore, the first intersecting bore, and the second intersecting bore are at least partially threaded (Figure 4, all the bores have threaded parts).
As to claim 5, Janik teaches everything claimed, as applied above in claim 1, with the exception of the longitudinal bore has a diameter in a range of approximately 12 millimeters to approximately 15 millimeters; and the longitudinal bore has a length in a range of approximately 100 millimeters to approximately 200 millimeters. However, it would have been obvious to one of ordinary skill in the art at the time of filing to create a device with the claimed dimensions, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes, in order to accommodate a desired flow volume.
As to claim 6, Janik teaches everything claimed, as applied above in claim 1, in addition an opening (Figure 2, element 195); and a third opening that communicates with the opening (Figure 2, element 158) to define a detection chamber (Figure 2, element 11 is in the cavity where the “159” is shown) for the particle sensor, wherein the detection chamber intersects with the longitudinal bore (Figure 2 the upper piece, the bore is along the dashed line “4”).
 	Janik does not teach a top opening or a bottom opening (that is, having the in/outflow and the light beam be in the same plane). However, it would have been obvious to one of ordinary skill in the art at the time of filing to have the chamber openings be at any desired orientation to the flow openings, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to rotate the openings, in order to improve machine performance.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Janik, and further in view of Viator et al (United States Patent Application Publication 20090170149).
As to claim 4, Janik teaches everything claimed, as applied above in claim 1, in addition the first bottom opening, and the second bottom opening are tapered (Figure 1, elements 153).
 	Janik does not teach the first end opening, the second end opening are tapered. However, it is known in the art as taught by Viator. Viator teaches the first end opening, the second end opening are tapered (Figures 4A-B teach an expanded flow cell, and Figure 8 teaches a narrowed flow cell). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first end opening, the second end opening are tapered, in order to create a desired flow cell characteristic (e.g. expand the cell to have slower-moving particles).
Claims 7-8, 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janik, and further in view of Coombs (United States Patent Application Publication 20170370826).
As to claim 7, Janik teaches a convertible housing assembly for a particle sensor, the convertible housing assembly comprising:
 	an housing (Figure 2, the whole thing) comprising:
 	a longitudinal bore (Figure 4, flow bore 25) that extends from a first end surface of the integral housing (Figure 4, end at element 127) to a second end surface of the integral housing (Figure 4, end at element 137); 
 	a first intersecting bore that extends from a bottom surface of the integral housing and intersects with the longitudinal bore (Figure 4, element 149 that intersects at area 225), and a second intersecting bore that extends from the bottom surface of the integral housing and intersects with the longitudinal bore (Figure 4, element 149 that intersects at area 221).
 	Janik does not teach an integral housing. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have an integral housing, since it has been held that combining construction is merely a matter of obvious engineering choice. See MPEP 2144.04(V)B. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to have an integral housing, in order to lower the chance of leaks.
 	Janik does not teach at least one guide element secured within the longitudinal bore to reduce turbulence of a fluid flowing therethrough. However, it is known in the art as taught by Coombs. Coombs teaches at least one guide element secured within the longitudinal bore to reduce turbulence of a fluid flowing therethrough (Figure 2, elements 106, 108, Figure 9 (left-hand image), Figures 10A, and paragraph 0013). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one guide element secured within the longitudinal bore to reduce turbulence of a fluid flowing therethrough, in order to limit chaotic mixing and noise.
As to claim 8, Janik in view of Coombs teaches everything claimed, as applied above in claim 7, in addition Janik teaches a first end plug secured to the longitudinal bore at the first end surface of the integral housing (Figure 4, element 127); and 
 	a second end plug secured to the longitudinal bore at the second end surface of the integral housing (Figure 4, element 137), 
 	wherein the first end plug and the second end plug restrict flow of the fluid within the integral housing to between the first intersecting bore, a portion of the longitudinal bore, and the second intersecting bore (Figure 4, elements 149 show inflow & outflow).
As to claim 11, Janik in view of Coombs teaches everything claimed, as applied above in claim 7, in addition Janik teaches a detection chamber for the particle sensor (Figure 2), wherein the detection chamber extends from a top surface of the integral housing to the bottom surface of the integral housing and intersects with the longitudinal bore (Figure 2, element 11 is inserted along line “5”, see also Figure 4).
As to claim 12, Janik in view of Coombs teaches everything claimed, as applied above in claim 11, in addition Janik teaches a cover secured to the top surface of the integral housing that covers a top end of the detection chamber (Figure 2, element 55); and a base plate secured to the bottom surface of the integral housing that covers a bottom end of the detection chamber (Figure 2, elements 45, 49).
As to claim 13, Janik in view of Coombs teaches everything claimed, as applied above in claim 7, in addition Coombs teaches the at least one guide element includes two substantially identical guide elements (Figure 10A, c) and d) are pretty close). In addition, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)B. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to have identical guide elements in order to insure symmetrical flow patterns. 
As to claim 14, Janik in view of Coombs teaches everything claimed, as applied above in claim 7, with the exception of the convertible housing assembly has a width in a first range of approximately 50 millimeters to approximately 100 millimeters; a height in a second range of approximately 50 millimeters to approximately 100 millimeters; and a length in a third range of approximately 100 millimeters to approximately 200 millimeters. However, it would have been obvious to one of ordinary skill in the art at the time of filing to create a device with the claimed dimensions, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes, in order to accommodate a desired flow volume.
As to claim 15, Janik teaches a convertible housing assembly for a particle sensor, the convertible housing assembly comprising:
 	a housing (Figure 2, the whole thing) comprising: 
 	a longitudinal bore that extends from a first end surface of the housing to a second end surface of the housing (Figure 4, bore 25 extends end-to-end), 
 	a detection chamber for the particle sensor (Figure 2, element 11), wherein the detection chamber extends from a top surface of the housing to a bottom surface of housing (Figure 2, element 11 is between elements 55 and 45/49) and perpendicularly intersects with the longitudinal bore (Figure 2, the bore is along dashed line “5” and the detection light is from element 195 to element 161); 
 	Janik does not teach a first guide element secured within the longitudinal bore at a first side of the detection chamber; and a second guide element secured within the longitudinal bore at a second side of the detection chamber. However, it is known in the art as taught by Coombs. Coombs teaches a first guide element secured within the longitudinal bore at a first side of the detection chamber (Figure 2, element 106); and a second guide element secured within the longitudinal bore at a second side of the detection chamber (Figure 2, element 108). It would have been obvious to one of ordinary skill in the art at the time of filing to have a first guide element secured within the longitudinal bore at a first side of the detection chamber; and a second guide element secured within the longitudinal bore at a second side of the detection chamber, in order to limit chaotic mixing and noise.
As to claim 16, Janik in view of Coombs teaches everything claimed, as applied above in claim 15, in addition Coombs teaches at least one of the first guide element or the second guide element includes a tapered bore to reduce turbulence of a fluid flowing therethrough (Figure 10A). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of the first guide element or the second guide element includes a tapered bore to reduce turbulence of a fluid flowing therethrough, in order to limit chaotic mixing and noise.
As to claim 17, Janik in view of Coombs teaches everything claimed, as applied above in claim 15, in addition Janik teaches the longitudinal bore includes: a first end plug threadably secured at the first end surface (Figure 4, element 131), and a second end plug threadably secured at the second end surface (Figure 4, element 141); and the housing further includes: a first intersecting bore that extends from the bottom surface of the housing and intersects with the longitudinal bore (Figure 4, bore along elements 149, 151, 153 on the right), and a second intersecting bore that extends from the bottom surface of the housing and intersects with the longitudinal bore (Figure 4, bore along elements 149, 151, 153 on the left).
As to claim 20, Janik in view of Coombs teaches everything claimed, as applied above in claim 15, in addition Janik teaches a cover secured to the top surface of the housing that covers a top end of the detection chamber (Figure 2, element 55); and a base plate secured to the bottom surface of the housing that covers a bottom end of the detection chamber (Figure 2, elements 45, 49).
Claims 9-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janik in view of Coombs, and in further view of Xiong et al (United States Patent Application Publication 20160202229).
As to claim 9, Janik teaches everything claimed, as applied above in claim 7, in addition a first bottom plug secured to the first intersecting bore at the bottom surface of the integral housing (Figure 4, element 151); and a second bottom plug secured to the second intersecting bore at the bottom surface of the integral housing (Figure 4, other element 151), wherein the first bottom plug and the second bottom plug restrict flow of the fluid within the integral housing to the longitudinal bore (Figure 4, elements 151 seal the inflow & outflow to elements 149 and the bore 25).
 	While Janik teaches hose connections to the flow channel (Figure 1, elements 147 include tubes 149) Janik does not teach a first hose connector secured to the longitudinal bore at the first end surface of the integral housing; a second hose connector secured to the longitudinal bore at the second end surface of the integral housing. However, it is known in the art as taught by Xiong. Xiong teaches a first hose connector secured to the longitudinal bore at the first end surface of the integral housing; a second hose connector secured to the longitudinal bore at the second end surface of the integral housing (Figure 1b, primary flow path along line 120 with intersecting bores 132a-b and flow 130). It would have been obvious to one of ordinary skill in the art at the time of filing to have a first hose connector secured to the longitudinal bore at the first end surface of the integral housing; a second hose connector secured to the longitudinal bore at the second end surface of the integral housing, in order to increase the machine’s versatility.
As to claim 10, Janik in view of Coombs teaches everything claimed, as applied above in claim 7, in addition Janik teaches a second end plug secured to the longitudinal bore at the second end surface of the integral housing (Figure 4, element 137); and 
 	a first bottom plug secured to the first intersecting bore at the bottom surface of the integral housing (Figure 4, element 151), wherein the second end plug and the first bottom plug restrict flow of the fluid within the integral housing to between a portion of the longitudinal bore and the second intersecting bore (Figure 4, the end plugs 137 & 127 and elements 151 keep the flow through elements 149).
 	While Janik teaches hose connections to the flow channel (Figure 1, elements 147 include tubes 149), Janik does not teach a first hose connector secured to the longitudinal bore at the first end surface of the integral housing. However, it is known in the art as taught by Xiong. Xiong teaches a first hose connector secured to the longitudinal bore at the first end surface of the integral housing (Figure 1b, primary flow path along line 120 with intersecting bores 132a-b and flow 130). It would have been obvious to one of ordinary skill in the art at the time of filing to have a first hose connector secured to the longitudinal bore at the first end surface of the integral housing, in order to increase the machine’s versatility.
As to claim 18, Janik in view of Coombs teaches everything claimed, as applied above in claim 15, in addition Janik teaches the housing further includes: a first intersecting bore that extends from the bottom surface of the housing and intersects with the longitudinal bore (Figure 4, bore along elements 149, 151, 153 on the right), wherein the first intersecting bore includes a first bottom plug threadably secured therein (Figure 4, element 153 on the right), and a second intersecting bore that extends from the bottom surface of the housing and intersects with the longitudinal bore (Figure 4, bore along elements 149, 151, 153 on the left), wherein the second intersecting bore includes a second bottom plug threadably secured therein (Figure 4, element 153 on the left).
 	While Janik teaches threaded connections (Figure 4, elements 153, 131, 141) and hose connections to the flow channel (Figure 1, elements 147 include tubes 149), Janik does not teach the longitudinal bore includes: a first hose connector threadably secured at the first end surface, and a second hose connector threadably secured at the second end surface. However, it is known in the art as taught by Xiong. Xiong teaches the longitudinal bore includes: a first hose connector threadably secured at the first end surface, and a second hose connector threadably secured at the second end surface (Figure 1b, primary flow path along line 120 with intersecting bores 132a-b and flow 130). It would have been obvious to one of ordinary skill in the art at the time of filing to have the longitudinal bore includes: a first hose connector threadably secured at the first end surface, and a second hose connector threadably secured at the second end surface, in order to increase the machine’s versatility.
As to claim 19, Janik in view of Coombs teaches everything claimed, as applied above in claim 15, in addition Janik teaches the longitudinal bore includes: a second end plug threadably secured at the second end surface (Figure4, element 141); and 
 	the housing further includes: a first intersecting bore that extends from the bottom surface of the housing and intersects with the longitudinal bore (Figure 4, bore along elements 149, 151, 153 on the right), wherein the first intersecting bore includes a first bottom plug threadably secured therein, and a second intersecting bore that extends from the bottom surface of the housing and intersects with the longitudinal bore (Figure 4, bore along elements 149, 151, 153 on the left).
 	While Janik teaches threaded connections (Figure 4, elements 153, 131, 141) and hose connections to the flow channel (Figure 1, elements 147 include tubes 149), Janik does not teach the longitudinal bore includes: a first hose connector threadably secured at the first end surface. However, it is known in the art as taught by Xiong. Xiong teaches the longitudinal bore includes: a first hose connector threadably secured at the first end surface (Figure 1b, primary flow path along line 120 with intersecting bores 132a-b and flow 13). It would have been obvious to one of ordinary skill in the art at the time of filing to have the longitudinal bore includes: a first hose connector threadably secured at the first end surface, in order to increase the machine’s versatility.
Examiner’s Note
While the prior art reads upon the claims as written, the instant specification paragraphs 0037-0038 discuss limiting and extending a flow path with kidney and hybrid configurations to e.g. dissipate heat and modify a flow rate. These aspects of the invention are not taught by the applied prior art, and the examiner suggests exploring these aspects of the invention. This is not an indication of allowable subject matter and any amendments would require further search and review, but the examiner is open to discussion about possible claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877       



/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877